DETAILED ACTION
This Office Action is in response to the application 17/365,626 filed on 11/15/2021.
Claims 1-20 have been examined and are pending in this application.
This application claims priority under 35 U.S.C. § 120 to, and is a continuation of, U.S. 
non-provisional Patent Application No. 16/656,943, filed on October 18, 2019, entitled "Playback Queue with Software Components,". U.S. non-provisional Patent Application No. 16/656,943 claims priority under 35 U.S.C. § 120 to, and is a continuation of, U.S. non-provisional Patent Application No. 15/339,049, filed on October 31, 2016, entitled "Software Application and Zones," and issued as U.S. Patent No. 10,452,342 on October 22, 2019, which is incorporated herein by reference in its entirety. U.S. non-provisional Patent Application No 15/339,049 claims priority under 35 U.S.C. § 120 to, and is a continuation of, U.S. non-provisional Patent Application No 15/008,652, filed on January 28, 2016, entitled "Software Application and Zones," and issued as U.S. Patent No. 9,513,868 on December 6, 2016, which is incorporated herein by reference in its entirety. [4] U.S. non-provisional Patent Application No 15/008,652 claims priority under 35 U.S.C. § 120 to, and is a continuation of, U.S. non-provisional Patent Application No 14/155,490, filed on January 15, 2014, entitled "Software Application and Zones," and issued as U.S. Patent No. 9,300,647 on March 29, 2016, which is also incorporated herein by reference in its entirety. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/07/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 07/01/2021 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 07/01/2021 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 07/01/2021 has been accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,055,058 in view of claims 1-20 of U.S. Patent 10,452,342 in view of claims 1-20 of U.S. Patent No. 9,513,868 in view of claims 1-18 of U.S. Patent No. 9,300,647. Claims at issue recites: ‘first remote source’, ‘second remote source’, ‘first modification to an equalization of the playback device’ and ‘second modification to an equalization of the playback device’ limitation, it is conceived as the ‘a first add-on component’ and ‘a second add-on component’ that is recited in the claims of U.S. Patent No. 11,055,058 which is a CON of U.S. Patent No. 10,452,342 which is a CON of  U.S. Patent No. 9,513,868 which is a CON of U.S. Patent No. 9,300,647 as the instant application’s specification stated that ‘the zone is configured to operate as an add-on software component to the audio-playback software’, see para. 0026.  
 

Allowable Subject Matter
Claims 1-20 would be allowed if applicant overcomes the above nonstatutory double patenting rejection by filing terminal disclaimer, and the TD is approved by the Office.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        11/10/2022